Order entered October       , 2012




                                            In The
                                   Court of Sppeat5
                           fifth Mi5strirt of Texas; at /Balm;
                                     No. 05-12-00663-CV

                        IN THE INTEREST OF S.V & S.V., CHILDREN

                           On Appeal from the 303rd District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-04-11968-V

                                          ORDER

       The Court has before it appellant's September 28, 2012 motion to strike the court reporter's

motion to reconsider. The motion to reconsider has been denied. The Court DENIES the

motion to strike.
                                                                                    •

                                                     MOLLY F         IS
                                                     JUSTICE